Cooper, C. J.,
delivered the opinion of the Court.
In December, 1883, the appellant and her brother, J. E. Saunders, were owners as tenants in common of the lands described in the pleadings. At that time John E. Saunders was anon-resident and indebted to the appellee in a considerable sum, to secure the payment of which she instituted a suit against him bj attachment in chancery, and levied upon his undivided interest in the land. In this proceeding a final decree was rendered in favor of complainant, under which the land attached was sold and she became *400the purchaser ; the sale was in due time confirmed and a conveyance made to her by the commissioner under the direction of the court. Pending the attachment proceeding, the appellant with notice of the same, took a conveyance from, defendant in attachment for his undivided interest in the land, the consideration being a debt due to her from him for moneys advanced by her from time to time since the year 1868 to pay the taxes on the common lands, and for which she had a lien irpon the lands at the time the attachment was levied. The present bill is one exhibited by appellee to partition the lands, against which the defendant (appellant) defended upon the ground that by the conveyance from her brother she acquired his interest in the property; but apprehending that this claim might not be sustained, she made her answer a cross bill and prayed that if the conveyance did not invest her with the title, then, that she might have an account of the sums advanced by her to the payment of the taxes while the land was owned by herself and her brother, and that a lien should be fixed upon compliant’s half for one-half of such sums and interest thereon. On the original bill partition was decreed and has been made; on the cross bill the chancellor,held that the conveyance from J. E. Saunders to appellant was void and inoperative to convey title, but that appellant was entitled to charge the land with the money advanced to pay taxes on the property, not however to exceed the consideration price expressed in the deed, which was one thousand dollars. Under this interlocutary decree an account was stated, from which it appears that there was due complainant some $100.00 for which a decree was made, charging its payment on the interest of complainant in the land. From this decree the cross complainant appeals and assigns for error the ruling of the court by which she was restricted to the sum named in the deed, and, also, in overruling exceptions taken to the action of the commissioner in excluding certain items propounded by her for allowance.
The view we take of the rights of the respective parties makes it unnecessary to consider either of the errors assigned, for in no event can the appellant complain of the result reached. Conceding that she held a lien upon the interest of *401her co-tenant for taxes paid by her to preserve the common estate, and that she might have charged the land with its payment after it had come to the hands of the complainant; yet, by accepting a conveyance from her brother in payment of the-sum due, the debt, and with it the lien which existed for its security, was extinguished. After the execution of the deed the appellant was the owner of the land by conveyance, pendentelite, and her right was to pay off the attachment levied on the land and thus secure the unincumbered title. The conveyance-discharged the debt and vested in her the legal title, but it was . subject to the lien of the attaching creditor, and since appellant was a purchaser pendente lite, it was necessary for the protection of the title she had acquired that she should protect the property from sale under the decree in favor of the attaching creditor. By permitting it to be sold she lost the title, but did not re-acquire the debt; that was discharged in consideration off the conveyance she had accepted. The court below erred in fixing any charge upon the land in her favor; but since the appellee has not prosecuted a cross-appeal the decreee cannot be reversed on that ground, and appellant has no ground of complaint, since she is not entitled to collect the rejected portion of her account, and ought not to have recovered any portion of' that for which she has secured a decree.

The decree is affirmed.